  Case 21-11186      Doc 10   Filed 09/07/21 Entered 09/07/21 11:40:07      Desc Main
                                Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS
                                  (Eastern Division)


In re:
                                              Chapter 7
YURI BABAYAN,                                 Case No. 21-11186- (JEB)

                        Debtor.



                      NOTICE OF RESCHEDULED 341 MEETING

To all creditors:

         The Section 341 meeting of creditors scheduled for September 14, 2021 is being

rescheduled to October 14, 2021 at 10:00 A.M. The meeting will be held Telephonically and

the Meeting Information is as follows: Dial-in Number: 1-877-789-4394 Participant Code:

1834625#.

                                         YURI BABAYAN

                                         By his counsel,

                                         /s/ Jesse I. Redlener
                                         Jesse I. Redlener [BBO# 646851]
                                         ASCENDANT LAW GROUP, LLC
                                         2 Dundee Park Drive, Suite 102
                                         Andover, MA 01810
                                         Phone: (978) 409-2038
                                         jr@ascendantlawgroup.com

Dated: September 7, 2021
  Case 21-11186      Doc 10     Filed 09/07/21 Entered 09/07/21 11:40:07          Desc Main
                                  Document     Page 2 of 4



                               CERTIFICATE OF SERVICE

        I, Jesse I. Redlener, hereby certify that on September 7, 2021, I caused a copy of the
Notice of Rescheduled 341 Meeting on all parties via the Court’s Electronic Case Filing system
or by first class mail to those on the attached service list requesting notice.



                                            /s/ Jesse I. Redlener
                                            Jesse I. Redlener [BBO# 646851]


Service List:

Via ECF Transmission –

Gary W. Cruickshank
gwc@cruickshank-law.com, ma09@ecfcbis.com

John Fitzgerald
USTPRegion01.BO.ECF@USDOJ.GOV


Via First Class Mail –

Amex
Correspondence/Bankruptcy
Po Box 981540,
El Paso,TX,79998

Bank Of America
Nc4-105-03-14
Po Box 26012
Greensboro,NC,27410

Bank of America
Credit Control LLC,4050
Oglestown Stanton Rd,
Newark,DE,19713

Capital One
Attn: Bankruptcy
Po Box 30253
Salt Lake City,UT,84130

Chase Card
  Case 21-11186      Doc 10    Filed 09/07/21 Entered 09/07/21 11:40:07   Desc Main
                                 Document     Page 3 of 4



Attn: Correspondence Dept
Po Box 15298
Wilmington, DE 19850

Citibank/The Home Depot
Citicorp Cr Srvs/Centralized Bankruptcy
Po Box 790040
St Louis,MO,63129

Citicards Cbna
Citicorp Credit Svc/Centralized Bankrupt
Po Box 790040,
Saint Louis,MO,63179

Credit Protection Assoc
Po Box 802068
Dallas,TX,75380

Digital Federal Credit Union
Attn: Bankruptcy
Po Box 9130
Marlborough,MA,01752

Discover Financial
Po Box 3025
New Albany, OH,43054

Eastern Bank
PO Box 391
Lynn,MA,01903-0491

Enterprise Bank & Trust
222 Merrimack St.
Lowell,MA,01852

JPMCB
301 N. Walnut St Fl. 9
Wilmington,DE,19801-3935

M & T Bank,Attn: Bankruptcy
1100 Wehrle Dr 2nd Floor
Williamsville,NY,14221

National Grid Fka Keyspa
92 Bolt St # 1
Lowell,MA,01852
  Case 21-11186      Doc 10     Filed 09/07/21 Entered 09/07/21 11:40:07   Desc Main
                                  Document     Page 4 of 4




Regions Bank/greensky
1797 N East Expy Ne
Brookhaven,GA,30329

Santander Bank Na
Po Box 841002
Boston,MA,02284

Strategic Funding Source Inc.
120 West 45th Street, 4th Fl.
New York,NY,10036

Wells Fargo Lease
83 Wooster Heights
Danbury,CT,06810

National Recovery Agency
2491 Paxton Street
Harrisburg,PA,17111

Goldberg & Oriel
199 Wells Ave. Suite 209
Newton Center,MA,02459

Kaputis
120 W. 45th Street
Attn: Nikolaos Athanasopoulos
New York,NY,10036

CBE Group
1309 Technology Parkway
Cedar Falls,IA,50613

Nationwide Credit Inc.
PO Box 15130
Wilmington,DE,19850-5130

Ashen/Faulkner
217 N. Jefferson St Suite 601
Chicago,IL,60661

Svetlana Babayan
143 Mill St. Apt. 329E
Natick,MA,01760
